Filed 4/10/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 69









State of North Dakota, 		Plaintiff and Appellee



v.



Carlos Mendez, Jr., 		Defendant and Appellant







No. 20110274







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Justin J. Schwarz, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, ND 58501-4413, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, 411 North 4th Street, P.O. Box 2155, Bismarck, ND 58502-

2155, for defendant and appellant; submitted on brief.

State v. Mendez

No. 20110274



Per Curiam.

[¶1]	Carlos Mendez appeals from a criminal judgment entered after a jury found him guilty of assault on a peace officer and contact by bodily fluids; Mendez also appeals from a district court order denying his motion for a mistrial.  On appeal, Mendez argues the evidence was insufficient to support his convictions and claims his motion for a mistrial should have been granted.  We conclude sufficient evidence exists to support the convictions and the court did not abuse its discretion in denying the motion for a mistrial.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom